Acknowledgement
This Notice of Allowance is in response to amendments filed 3/21/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2019 has been considered by the examiner.
The information disclosure statement filed 10/9/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the references cited are non-English documents and therefore, require a written English language translation or portion thereof. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Wei et al. (US 2016/0076223 A1) and Sudou et al. (US 2007/0150133 A1), taken alone or in combination, does not teach the claimed work vehicle and control system for a work vehicle for performing dumping work by pushing material from an edge of a dumping area, the control system comprising: 
a controller programmed to
obtain dumping area data indicating a shape of the edge of the dumping area, 
obtain material data indicating a shape of the material in the dumping area, 
decide, based on the material data, a plurality of segments into which the material is divided, 
decide a plurality of dumping candidate positions along the edge of the dumping area, and 
decide dumping positions of the dumping work according to combinations of the plurality of segments and the plurality of dumping candidate positions.
Specifically, prior art does not disclose determining dumping positions of dumping work performed by a work vehicle pushing material from an edge of a dumping area according to combinations of a plurality of segments and a plurality of candidate positions, where the plurality of segments divide the material based on material data indicating the shape of the material in the dumping area, and the plurality of candidate positions are along the edge of the dumping area, in light of the overall claim.
Wei et al. discloses a similar work machine 10 (see Figure 2) that performs dumping work by pushing material (see ¶0031) and determines a plurality of segments that divide the material based on material data indicating the shape of the material in the dumping area (see ¶0063). However, Wei et al. discloses the technique of pushing the material to an edge of a dumping area (i.e. crest 103, defined as dump location 108 in ¶0031), not from an edge of a dumping area, as claimed. Wei et al. further discloses 
Sudou et al. discloses a similar work machine 13 (see Figure 3) that performs dumping work by pushing material from an edge of a dumping area (see ¶0050) and determines a plurality of candidate positions (i.e. discharge positions 26) along the edge of the dumping area (see ¶0090-0096). However, Sudou et al. does not disclose determining a plurality of segments that divide the material based on material data indicating the shape of the material in the dumping area that are combined with the plurality of candidate positions to determine dumping positions, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This Notice of Allowance is in agreement with the Written Opinion of the International Search Authority.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661